Opinión concurrente del
Juez Asociado señor Belfival.
Estoy totalmente conforme con la ilustrada opinión ren-dida por el compañero Juez señor Pérez Pimentel. En cuanto a la penalidad prescrita por el art. 13 de la Ley núm. 379 de 15 de mayo de 1948, por tratarse de un problema nuevo de una Ley de aún reciente adopción, intereso añadir los resul-tados de mi personal estudio de la cuestión. Se trata de un convenio colectivo de trabajo donde un patrono le paga a de-terminados obreros, por horas regulares de trabajo, una com-pensación menor a la compensación estipulada en el convenio.
La Ley núm. 379 de 15 de mayo de 1948 es una Ley de aplicación general a todo contrato de trabajo, puesto que rige para “todo establecimiento comercial, industrial y agrícola; en todo taller, fábrica, central, molino y factoría; en toda hacienda, finca, granja, estancia y plantación; en toda em-presa de servicio público; en todo negocio lucrativo, inclu-yendo imprentas, editoriales, empresas periodísticas, clínicas, hospitales, farmacias, instituciones docentes, casas de hospe-daje, hoteles,' fondas, restaurantes, tiendas, colmados, alma-cenes, depósitos, mercados, garajes, panaderías, teatros, hi-pódromos, casinos y otros similares; en toda oficina o estable-cimiento de negocio, bufete, consultorio y despacho profesional y en todo sitio destinado a la prestación de servicio de cual-quiera índole mediante paga; también se aplicarán las dispo-siciones de esta Ley a todos los chóferes y conductores de ve-*515hículos de motor públicos y privados con excepción de aque-llos que trabajan a comisión” .... (art. 16).
El contrato de trabajo se define como que “significa todo convenio verbal o escrito mediante el cual se obliga el em-pleado a ejecutar una obra, realizar una labor o prestar un servicio para el patrono por un salario o cualquier otra retri-bución pecuniaria. Si no hubiera estipulación expresa en cuanto al salario, será obligación del patrono pagar el salario mínimo fijado para la ocupación, industria o negocio en cues-tión, y, a falta de tal determinación, el salario que suele pa-garse en la localidad por trabajos similares” (art. 19, sub-tópico “contrato de trabajo”).
Si bien la Ley núm. 379 no deroga la Ley creando la Junta de Salario Mínimo; la que regula el trabajo de mujeres y niños en ocupaciones peligrosas; la que reglamenta el em-pleo de menores de edad; la que establece el cierre de estable-cimientos comerciales e industriales; la que prescribe el día de descanso (art. 22) ; ni incluye las industrias cubiertas por la Ley de Normas Razonables del Trabajo de 25 de junio de 1938 del Congreso de los Estados Unidos, en todo aquello que pueda estar específicamente provisto en cuanto a horas, salario mínimo y reglamentación peculiar de dichas indus-trias, no por ello excluye de su aplicación cualesquiera viola-ciones de dichos contratos de trabajos cuando las disposiciones generales de la Ley núm. 379 no estén en conflicto con las dis-posiciones de dichas Leyes especiales. Por esta razón declara como horas “extras”, las horas que el empleado trabaja para su patrono, en exceso del máximo de horas de labor diaria que la Junta de Salario Mínimo haya fijado para la corres-pondiente industria; las horas que un empleado trabaja para su patrono durante los días u horas en que el establecimiento donde presta servicio deba permanecer cerrado; las horas que el empleado trabaja para su patrono durante el día de descanso, (art. 4). En cuanto a lasfindustrias cubiertas por la Ley de Normas Razonables del Trabajo, sabido es que la sec. 18 de la Ley federal permite la aplicación de Leyes esta-*516duales que resulten más beneficiosas al empleado u obrero que la Ley de Normas Razonables del Trabajo: Chabrán v. Bull Insular Line, 69 D.P.R. 269, (Snyder), (1948), cita precisa a las págs. 291, 294. Es de notarse que la Ley núm. 379, prohíbe la promulgación de cualquier decreto futuro, todo contrato escrito o pacto verbal que fije una duración mayor de ocho horas a la jornada de trabajo, (art. 6).
Al adoptar la Ley núm. 379, la anterior Legislatura de Puerto Rico combinó el método del salario-tipo, aunque sin fi-jarlo numéricamente, de la Ley de 1ro. de julio de 1931 sobre la jornada de Trabajo de España; con el método de horas ex-traordinarias, sistema de penalidad adicional y fiscalización de la contabilidad patronal de la Ley de Normas Razonables del Trabajo, (29 U.S.C.A. 1 et seq., sees. 203 et seq.), remo-dernizando a su vez, algunas de las viejas disposiciones sobre permisos para trabajos especiales de la anterior Ley núm. 49 de 7 de agosto de 1935. Leyes Sociales de España pág. 169, (ed. del Instituto Editorial Reus de 1951). En cuanto a salario-tipo se refiere, la Ley núm. 379 empezó por estable-cer un tipo ideal de salario, el salario prevaleciente en enero de 1948 (art. 11), prohibiendo a los patronos rebajar el mismo para acomodarlo tanto al pago de las horas regulares como el pago de las horas extraordinarias. Después fijó el método a seguirse para determinarlo: dividir el salario recibido por el número de horas regulares trabajadas. El hecho de que no se fijara un salario mínimo progresivo como lo hizo la Ley de Normas Razonables del Trabajo no significa que fuera su propósito dejar fuera de su reglamentación todo lo referente a salarios por horas regulares. La Legislatura de Puerto Rico, después de fijar un tipo ideal de salario, el prevaleciente en enero de 1948, prefirió autorizar la fijación variable del salario para horas regulares mediante el estudio económico realizado por un organismo del gobierno, en cuanto a la de-claración de un salario mínimo, o mediante convenios colec-tivos negociados a través de las uniones obreras o unidades contratantes reconocidas de acuerdo con las disposiciones de *517la Ley de Relaciones del Trabajo, y aún mediante la contra-tación espontánea entre patronos y obreros, pero para los úl-timos tres casos, que son los no cubiertos por la acción guber-namental de la Junta de Salario Mínimo, fijó no solamente el número de horas que debía trabajar cada empleado u obrero, sino la forma de computar en cada contrato de trabajo el salario-tipo, tanto para las horas regulares como para las horas extraordinarias. Esto es lo que se desprende de los arts. 5, 6, 7 y 8 de la Ley núm. 379.
Como se ve la Ley núm. 379 no es estrictamente hablando una ley de horas extraordinarias y nada más, como lo era la Ley núm. 49 de 7 de agosto de 1935, ((1) pág. 539), a la cual derogó. La razón por la cual la Ley núm. 49 era una ley de horas y nada más, es que todavía en el 1935 se enten-día, que cualquiera disposición sobre fijación de salario mí-nimo o salario-tipo resultaría inconstitucional, por ser contra-ria a la libre contratación. No fué hasta que se falló por la Corte Suprema de Estados Unidos el caso de West Coast Hotel v. Parrish, 300 U. S. 379, 81 L. Ed. 703, [Hughes), (1937), cita precisa a las págs. 392-393 U. S., 709 L. Ed. que se de-claró constitucional el ejercicio del poder sanitario del Estado para regular los salarios en los contratos de trabajo. Por eso la Ley núm. 379 reguló no solamente las horas de la jornada de trabajo, sino también el salario-tipo, tanto para horas re-gulares como para horas extraordinarias.
La Ley núm. 379, aunque tiene el carácter de ley esta-dual, cubrió en nuestro país el mismo espacio que cubrió la Ley de Normas Razonables del Trabajo en el ámbito interes-tatal. La Ley de Normas Razonables del Trabajo tiene tres objetivos fundamentales: (1) establecer un salario mínimo; (2) desalentar el empleo de empleados y obreros para una jornada larga de trabajo proveyendo el pago de un salario por horas extraordinarias a un tipo no menor de una y media vez el salario regular por hora; (3) desalentar el empleo de menores: véase “La Corte Suprema y la Ley de Normas Ra-zonables del Trabajo” de E. Merrick Dodd, 59 Harv. L. Rev. *518321, cita precisa a la pág. 371. Ya hemos visto que los pro-pósitos de la Ley núm. 379, según su título son: (1) estable-cer la jornada de trabajo en Puerto Rico; (2) proveer el pago de un tipo doble de salario por las horas trabajadas en exceso de la jornada legal; (3) fijar períodos de descanso; (4) re-glamentar ciertos aspectos del contrato de trabajo; (5) im-poner ciertos deberes a los patronos y (6) señalar penalida-des por la violación de las disposiciones de dicha ley.
La analogía en cuanto al propósito de desalentar la jor-nada larga que existe entre la Ley de Normas Razonables del Trabajo y nuestra Ley núm. 379 se demuestra con toda clari-dad, en la exposición de motivos que tiene la Ley núm. 379: “es política de esta ley limitar a un máximo de ocho horas la jornada legal en Puerto Rico y proveer el pago de un tipo doble de salario para las horas trabajadas en exceso de la jornada legal. La experiencia demuestra que no basta una disposición prohibitiva para lograr la limitación interesada. La pena impuesta al patrono que viola el precepto prohibi-tivo no aprovecha al empleado ni recompensa su esfuerzo cuando la jornada se prolonga. De alcance más efectivo y práctico resulta el pago por imperio de ley de una doble retri-bución por las horas trabajadas en exceso de la jornada legal. Tal medida a la par que desalienta el empleo de horas extras, por razón de la carga económica adicional que impone al pa-trono, conlleva una compensación más justiciera para el hombre forzado a rendir una jornada mayor”.
Si se examinan conjuntamente la Ley creando la Junta de Salario Mínimo de Puerto Rico, la Ley núm. 379 de 15 de mayo de 1948 y las Leyes regulando el trabajo de mujeres y niños en ocupaciones peligrosas y reglamentando el empleo de menores además de disponer la asistencia obligatoria de los niños de Puerto Rico a las escuelas públicas, se verá que la anterior Legislatura de Puerto Rico ha cubierto el mismo espacio en estas leyes que cubrió la Ley de Normas Razo-nables del Trabajo. Sólo que en vez de hacerlo en una sola ley lo hizo en varias leyes, pero como son leyes in pari ma~ *519teria, debemos aplicar la regla de hermenéutica contenida en el art. 18 del Código Civil de Puerto Rico que dispone: “las leyes que se refieran a la misma materia o cuyo objeto sea el mismo, deben ser interpretadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos puede ser tomado para explicar lo que resulte dudoso en otro”.
Cualquiera ley puede ser racionalizada en una forma o en otra. Lo que hay que procurar es que la racionalización resulte lo más justiciera y lo más jurídica posible dentro de los propósitos que inspiran la ley.
En todo contrato de trabajo, generalmente hablando, el Estado lo que se propone es que el obrero reciba una compen-sación justa, tanto por las horas regulares de trabajo como por las horas extraordinarias de trabajo. Las leyes de sa-lario mínimo, o de salario-tipo, o de salario comparado con los salarios que generalmente se paguen en e Isitio donde se rinde la tarea, (art. 19, sub-tópico “contrato de trabajo”), lo que se proponen es garantizar una compensación razonable por las horas regulares de trabajo. Las leyes referentes a la jornada de trabajo lo que se proponen es garantizar una compensación razonable “para el hombre forzado a rendir una jornada mayor”.
La correlación que existe entre horas regulares y horas ex-traordinarias es tan estrecha, que no se puede concebir una ley, que sin determinar lo que son horas regulares, declare lo que son horas extraordinarias. Igual sucedería en cuanto a los salarios: sin establecer en alguna forma cuál es el sa-lario para horas regulares, no habría forma de determinar el salario para horas extraordinarias.
Las indemnizaciones de daños y perjuicios por violación de un contrato de trabajo no son nada más que medidas coer-citivas incluidas en una ley para obligar al cumplimiento de sus propósitos. ¿Resultaría justo pensar, que por haber deci-dido el legislador penalizar al patrono que no cumpla con las disposiciones sobre horas extraordinarias, estuvo conforme en no penalizarlo por no cumplir con las disposiciones sobre horas *520regulares? ¿Resulta jurídico distinguir por nuestra cuenta,, aunque la ley no distinga, con vista a la indemnización pres-crita en el art. 13 de la Ley núm. 379, entre horas regulares y horas extraordinarias, a pesar de la letra clara de la ley que ordena: “todo empleado que reciba una compensación menor que la fijada en esta ley para horas regulares y horas extras de trabajo, tendrá derecho a recobrar de su patrono mediante acción civil las cantidades no pagadas, más una suma igual por concepto de liquidación de daños y perjuicios?”
La Ley núm. 379 fija compensación para horas regulares de trabajo. Por el art. 3 se establece lo que son horas regula-res de trabajo. Por el art. 5 se establece el método para com-putar la compensación por hora regular: dividiendo el salario diario, semanal, mensual o en cualquiera otra forma estipu-lado por el número de horas regulares que se trabaje, de acuerdo con las disposiciones sobre horas de la propia Ley núm. 379. Si no se hubiese estipulado salario, se utilizará como base para la compensación por hora regular, el salario mínimo fijado para la ocupación, industria o negocio en cues-tión por la Junta de Salario Mínimo, (art. 19 sub-tópico “con-trato de trabajo”). Si no hubierá estipulación expresa por las partes en cuanto al salario, ni estuviera éste fijado por la Junta de Salario Mínimo, se usará como base para la compen-sación “el salario que suele pagarse en la localidad por tra-bajos similares”, (art. 19 igual sub-tópico). De manera que no se puede sostener que la ley no fija compensación para horas regulares. Si no la fijara, no tendría ninguna base para fijar la compensación por horas extraordinarias.
La indemnización de daños y perjuicios que contiene la Ley núm. 379 es igual a la que contiene la Ley de Normas Razonables del Trabajo y-la Ley creando la Junta de Salario Mínimo. El propósito legislativo que hay detrás de dichas indemnizaciones es evitar la evasión en el cumplimiento de los contratos de trabajo. Tratándose como se trata de Leyes reparadoras, tendentes a promover el bienestar general de la comunidad, las mismas deben interpretarse liberalmente en *521favor del sujeto del derecho a beneficio del cual se han promul-gado, en estos casos, el obrero. El art. 13 de la Ley núm. 379 es una disposición de ley de naturaleza tanto sustantiva como adjetiva, de aplicación general a todo contrato de tra-bajo, puesto que casi todos los aspectos del contrato de trabajo, no regidos por leyes especiales, están cubiertos por la Ley núm. 379.
Se ha sugerido la posibilidad de que la indemnización por incumplimiento del pago de horas regulares, en aquellas in-dustrias cubiertas por un decreto mandatorio de la Junta de Salario Mínimo, se haga a base del tipo de salario mínimo por hora regular fijado en el decreto y no a base del tipo de salario mayor por hora regular fijado en el convenio colectivo o en el contrato escrito o verbal concertado por las partes. La situación es análoga a cuando se trata de horas extraordi-narias. Cuando se trata de horas extraordinarias se ha re-suelto que la compensación deberá computarse a base del sa-lario acordado y no del salario mínimo: Overnight Motor Transp. Co. v. Missel, 316 U. S. 572, 86 L. Ed. 1682, (Reed), (1942), cita precisa a las págs. 1687-1688 L. Ed. No vemos razón por la cual podamos hacer una distinción contraria cuando se trate de horas regulares, que son las horas que sir-ven de base a la computación de las horas extraordinarias. Sabido es que el salario mínimo no es un salario al tope; y por lo tanto, no debe servir de base para la computación de boT-as, si las partes han contratado otra compensación.